PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/336,310
Filing Date: 27 Oct 2016
Appellant(s): VALCARE, INC.



__________________
Jeremy Barton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/07/22.

Every ground of rejection set forth in the Office action dated 11/05/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bortlein et al. (US 20140214157 A1) hereinafter known as Bortlein in view of Tsukashima et al. (US 20120123531 A1), hereinafter known as Tsukashima.
Regarding claim 1 Bortlein discloses an implantable valve system comprising:
an adjustable stabilizing ring comprising:
a body member (80)
having an annular operable geometry wherein the first and second end are engaged ([0055]);
a portion of the valve frame being in mechanical communication with a portion of the adjustable stabilizing ring (see Figures 4, 7-8, 11a-d, 13a-b, 15a-c, etc.),
wherein the valve frame comprises at least one frame anchor configured to couple to the adjustable stabilizing ring and to stabilize the implantable valve frame (50),
wherein the stabilizing ring is configured to allow percutaneous passage of the stabilizing ring via catheter to a position adjacent an annulus of the cardiovascular valve (Abstract; Figures 1-10), and 
the annular operably geometry has a closed state to conform to the annulus of the cardiovascular valve (see at least [0055] and Figure 7).
but is silent with regards to a plurality of anchors being housed within the body member in both elongate and annular geometries, and
the elongate geometry having a first end not engaged to the second end.
However, regarding claim 1 Tsukashima teaches an implantable valve repair device which includes an adjustable stabilizing ring (Figure 1a) comprising a body member (Figure 1a item 113) comprising a plurality of anchors (Figure 2a item 104) housed within the body member in both an elongate  and annular geometry (Figures 3a-b),
wherein the anchors have a deployment configured in the annular geometry configured to engage the annuls of a valve (Figure 3b; see also Figure 14e),
and the elongate geometry of the body has a first end and opposite second end not engaged (Figure 1a) for percutaneous passage of the ring via catheter (Abstract) to a position adjacent the annulus of the cardiovascular valve (Figures 14a-e).
Bortlein and Tsukashima are involved in the same field of endeavor, namely heart valve prostheses. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve system of Bortlein by having the delivery configuration of the stabilizing ring being elongate as is taught by Tsukashima in order to ensure the ring is in its most transportable shape through the vasculature thereby easing delivery, and further obvious to include anchors in the adjustable stabilizing ring such as is taught by Tsukashima in order to provide members to engage tissue, thereby stabilizing the prosthesis as a whole upon implantation into a patient. 
Regarding claim 2 the Bortlein Tsukashima Combination teaches the system of claim 1 substantially as is claimed,
wherein Tsukashima further teaches the adjustable stabilizing ring is coated with a pliable polymer material ([0056]). 
Regarding claim 3 the Bortlein Tsukashima Combination teaches the system of claim 1 substantially as is claimed,
wherein Bortlein further discloses the implantable valve frame comprises a first support element, second support element, and at least one bridging element extending from the first to second support element (Annotated Figure 1).

    PNG
    media_image2.png
    474
    591
    media_image2.png
    Greyscale

Regarding claim 4 the Bortlein Tsukashima Combination teaches the system of claim 3 substantially as is claimed,
wherein Bortlein further discloses the leaflets are at least partially secured to the first support element, second support element, bridging element, or any combination thereof (Figure 6a item 40; [0025] the leaflets of the artificial valve are attached to the tubular structure 30, which comprises all the above elements).
Regarding claim 5 the Bortlein Tsukashima Combination teaches the system of claim 3 substantially as is claimed,
wherein Bortlein further discloses the at least one bridging element comprises a continuous surface having a first end (Annotated Figure 1 (top end of the bridging element)) and a second end (Annotated Figure 2 (bottom end of the bridging element)), wherein the first end is in physical contact with an entirety of the first support element and the second end is in physical contact with an entirety of the second support element (Annotated Figure 1).
Regarding claim 6 the Bortlein Tsukashima Combination teaches the system of claim 3 substantially as is claimed,
wherein Bortlein further discloses the at least one bridging element is configured to be collapsible ([0036]).
Regarding claim 7 the Bortlein Tsukashima Combination teaches the system of claim 3 substantially as is claimed,
wherein Bortlein further discloses the at least one bridging element extends radially inwards from at least one of the first support element and second support element towards a central axis of the implantable valve frame (Annotated Figure 1).
Regarding claim 8 the Bortlein Tsukashima Combination teaches the system of claim 3 substantially as is claimed,
wherein Bortlein further discloses at least a portion of an exterior surface of the bridging element is in mechanical communication with the adjustable stabilizing ring (Annotated Figure 1 in combination with Figure 11a-d).
Regarding claim 10 the Bortlein Tsukashima Combination teaches the system of claim 1 substantially as is claimed,
wherein Bortlein further discloses the valve frame comprises at least a portion of a stent (Figure 1).
Regarding claim 11 the Bortlein Tsukashima Combination teaches the system of claim 1 substantially as is claimed,
wherein Bortlein further discloses the valve frame is at least partially collapsible ([0036]).
Regarding claim 12 the Bortlein Tsukashima Combination teaches the system of claim 11 substantially as is claimed,
wherein Bortlein further discloses the valve frame is configured to be delivered via catheter in an at least partially collapsed state ([0036]).
Regarding claim 13 the Bortlein Tsukashima Combination teaches the system of claim 11 substantially as is claimed,
wherein Bortlein further discloses the at least partially collapsible implantable valve frame is expandable ([0036]).
Regarding claim 14 the Bortlein Tsukashima Combination teaches the system of claim 1 substantially as is claimed,
wherein Bortlein further discloses the valve frame comprises shape memory metal ([0036].
Regarding claim 15 the Bortlein Tsukashima Combination teaches the system of claim 1 substantially as is claimed,
wherein the Combination further teaches stabilizing ring and the implantable valve frame are configured to be delivered by a single catheter (the Examiner respectfully notes the stabilizing ring and implantable valve frame of the claimed system are understood to be “capable of” being delivered by a single catheter. The Examiner notes some catheter designed to carry both the ring and valve frame is possible. The Examiner notes that this is an “intended method of delivery” of the claimed valve system: The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).).

(2) Response to Argument
The Examiner first wishes to point out regarding the arguments Appellant makes regarding the “leaflet anchoring”:
Whether leaflets are grasped (e.g. as is shown in Bortlein Figure 10a), or not, the addition of anchors which extend radially outward from the elongate member 80 can occur and their outward extension isn’t impeded in any way.
Additionally, as regards whether or not “a portion of the implantable valve frame” is “in mechanical communication with a portion of the adjustable stabilization ring” if leaflets are/are not present, the Examiner wishes to point out:
If a native leaflet has a hole in it, is shorter than average, the annulus is distended, the leaflet is torn, or has possibly been previously removed (all of which can occur through disease, damage, or natural design), “a portion” of the frame would be able to be in mechanical communication with “a portion” of the stabilizing ring as the claim requires. 
Also, the Examiner believes it is important to point out that there is no claim requirement for Appellant’s “implantable valve system” to have this partial mechanical contact after implantation. 
Accordingly, while the Examiner responds to arguments presented by the Appellant, these are important to consider which might diminish the important of the arguments, which are covered below.  

On pages 8-9 Appellant argues that the combination of references is “inconceivable” since it would change the process of implanting Bortlein’s prosthesis, since Bortlein allows for the entrapment of native leaflets between the mesh prosthesis and clamping member 80. Appellant argues this entrapment is “important” to Bortlein since it is disclosed as “a first step” (Figure 10b), and the removal of the leaflet tissue would “entirely change the operation principle of Bortlein”, who relies so heavily on entrapment of tissue within projections 50, 55.
The Examiner respectfully disagrees, noting no disclosure in Bortlein’s Figure 10b which “discloses” a “first step”. Further, the lack of any evidence from Bortlein which describes how “important” entrapment is, is noted. Additionally, the actual “principle of operation” of Bortlein is clearly to replace an AV valve with a tubular valve body 1 which anchors in place (as is seen in Figure 1) on both sides of the valve annulus via its relatively wider top and bottom ends (which secure in the atrium and ventricle, respectively), and narrower center. Suggestions that leaflet entrapment is the whole purpose and principle of operation of Bortlein appears to be unfounded. As regards how important entrapment of tissue is, the Examiner agrees that Bortlein [0033] does state that projections 50,55 can hold tissue (e.g. leaflets) in place within the circumferential groove 45. However, reference to [0030] of Bortlein is made, in which they actually state that there might only be one projection 50/55, or “the valve prosthesis 1 may not comprise any projections 50, 55 and the circumferential groove 45 may be provided with  (e.g. integrally formed on) the tubular body 30”. It is accordingly clear that while some embodiments of Borltein grasp leaflets (e.g. shown in Figure 10b), other embodiments (Figures 11a-d)  are not grasping leaflets between the elongate body member and the valve frame. If such considerations are contemplated by Borltein outright, it is clear that “leaflet grasping” is not the “principle” of operation which could not be altered. Further, all the embodiments discussed in Bortlein (two projections 50, 55; one projection 50/55; no projections) for maintaining the elongate member 80 within circumferential groove 45 demonstrates the non-essential nature of how the valve frame is anchored in place, and whether there are leaflets positioned therebetween or not.
 On pages 10-11, Appellant further argues Bortlein Figures 11a-b doesn’t discuss how the prosthesis is attached to tissue and it doesn’t say not entrapping leaflets is possible. Appellants also argue that figures 10a-c showing one projection doesn’t change the fact that leaflet entrapment is used by Bortlein.
The Examiner respectfully disagrees and again notes, as above, that Figure 11a-d are disclosed by Bortlein as not grasping leaflets, as was discussed in [0030]. If the groove 45 and tubular body 30 can be integrally formed together in the embodiment of Figures 11a-b, no leaflet would be able to be present between the two. The conclusion remains that “leaflet grasping” is not the operation principle of Bortlein. 
On page 10 Appellant argues the combination of Bortlein and Tsukashima would “obviate the ingrowth of heart tissue into the prosthesis to improve fixation of the prosthesis” and seal against blood flow as Bortlein teaches is possible in [0078]). Appellant uses this as further proof that the principle of operation of Bortlein is changed with the combination.
The Examiner respectfully disagrees. Appellant hasn’t provided any evidence in the record that tissue ingrowth into the prosthesis of the Bortlein Tsukashima Combination is prevented, nor given any correlation between the replacement of one elongated anchor for another is related to ingrowth. The Examiner wishes to point out additionally that since Tsukashima’s outwardly extending anchors extend into the surrounding annulus, Appellant hasn’t provided any proof on the record to show that ingrowth could not or would not occur in/around those anchors. 
On pages 11-12 Appellant summarizes a non-precedential, non-related appeal case.
On page 12 Appellant argues that the reason the Examiner provides for modifying Bortlein in view of Tsukashima (regarding having an elongated delivery configuration) are “already solved” by Bortlein since Bortlein’s clamping member is “compressible and expandable so that it can be delivered via catheter ([0059]). Applicant argues Bortlein’s elongate outer member 75 also functions similarly to clamping member 80 and is also delivered through a catheter. Thus, the combination has no reason to be made.
The Examiner respectfully disagrees - unless Appellant is arguing that Bortelin already discloses their body member has an elongate delivery configuration (it is unclear what Appellant is arguing here). Bortlein paragraph [0059] states that the ring member 80 can have a “cross-sectional diameter D2 transverse to its longitudinal axis (e.g. the cross-sectional diameter). Reference to the change in diameter of this dimension would only change the elongate member’s width (e.g. Figures 10a vs 10b) of the ring in a radial direction of its diameter D2, so that the compression occurs in a radial direction of the tubular body 30. This of course, would barely change the delivery profile of the ring member 80 unless it was also elongate when being delivered by the catheter. In other words, the Examiner understands that the ring member 80 might already be in an elongate configuration for delivery through the catheter, but since this isn’t explicitly disclosed by Bortlein, Tsukashima is provided to indicate that when an annular ring member of the diameter of an annulus of a heart valve is transported to the heart, it is obvious for the ring to have an elongate, delivery configuration.
On page 13 Appellant argues the inclusion of Tsukashima’s anchors has no reason to be made since Bortlein already teaches a way to attach their valve to the tissue, via projections 50, 55. Thus, the further stabilization of the prosthesis suggested by the Examiner is simply impermissible hindsight, and redundancy in stabilization is not proper.
The Examiner respectfully disagrees, particularly since Bortlein Figures 11a-b and [0030] indicates projections might not be present, or only one projection could be present. With one or no projections, the addition of more anchors which promote the stability and solidity of the valve’s connection to tissue of the heart is clearly desirable to prevent migration and movement of the valve, which, if displaced or dislodged, could cause instantaneous death in a patient. Multiple and/or redundant anchors to secure prostheses to tissue, particularly in a location as important as the heart, are well-known and obvious since the failure of one anchor would be untenable. Further, the change in location of the anchoring, from the leaflets as is taught in one embodiment of Borltein to the outer annulus of the valve as is taught by Tsukashima can spread the anchoring forces around the heart and ensures adequate anchoring whether leaflets are present or healthy at all. This is true particularly in a situation in which leaflets are diseased, weakened, ripped, or not structurally long enough or stable enough to receive anchors.  
On pages 13-14 Appellant then argues that the redundant anchors aren’t of concern to the Appellant, but rather the compatibility of the anchors 104 of Tsukashima and the valve 1 of Bortlein since there is a “high likelihood” the anchors 104 would engage with projections 50, 55 when deployed. Appellant concludes these anchors would not be able to function simultaneously since Bortlein entraps native leaflets in a groove and clamping member 80 secures it in place whereas Tsukashima’s anchors outwardly extend and fasten to a heart valve annulus. Thus, clamping member 80 entrapping the native leaflets and deploying anchors such as is taught by Tsukashima would be impossible due to heart anatomy. Further, Appellant concludes that if anchors 104 deployed radially outward from member 80 while clamping native leaflets to the body 30 of valve 1, anchors 104 wouldn’t secure the prosthesis but rather would be located in a location without cardiac skeleton.
The Examiner respectfully disagrees and references figure 10a from Borltein and Figure 9 from Tsukashima below, where it is clearly seen that anchors extending from the outer circumference of the annular body member 80 would not interact at all with anchors 50 of Bortlein, but would rather engage the heart valve annulus directly (e.g. the hatched area of Bortlein Figure 10a). The suggestion that anchors would only be able to anchor into the leaflets, and would not be capable of securing to a wall of the ventricle directly under the annulus is unfounded and unsupported. The Examiner notes that the affidavit provided 10/25/21 was provided based on the faulty premise that anchors 104 would be only able to clamp into native leaflets, inward of the clamping member. Although hundreds of examples exist, the Examiner can even refer to Starken et al. (US 20050065550 A1) Figures 1-2d and 10a-10e (also copied below) that Appellant provided in their IDS, which shows and describes that anchoring under a valve annulus and engagement thereby is known and successful in the art, whether or not there is a cardiac skeleton.

    PNG
    media_image3.png
    496
    658
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    494
    586
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    487
    1310
    media_image5.png
    Greyscale

On page 15, Appellant argues that due to the proximity of the aortic valve to the mitral valve, anchors 104 wouldn’t have any tissue to anchor into near the aortic valve other than the native leaflets. This is likewise true for tricuspid valves due to proximity of the pulmonary valve. If anchors are deployed in those areas, lacerations/injury to a patient’s heart could occur. 
The Examiner respectfully points out that the claimed invention is drawn towards a system and not to a method of implantation at a specific location. No reference to a location of implantation is made in the claims. Further, Bortlein contemplates anchoring within a wide variety of locations other than tricuspid or aortic valves ([0027]). This argument accordingly doesn’t appear to be related to the claimed invention. 
On page 15 Appellant argues that if anchors 104 aren’t secured into nearby tissue, they “could be deployed radially inward” which would result in them penetrating native leaflets, and since the anchors 104 are “designed for anchoring to strong fibrous tissue”, anchors wouldn’t provide any additional stability to the prosthesis and might damage the prosthesis itself.
The Examiner respectfully points out the rejection of record does not make any reference to inwardly deployed anchors.
On pages 16-17 regarding claim 5, Appellant argues the Examiner has not pointed to a “continuous surface”, and thus this is missing from Bortlein. Appellant argues a mesh prosthesis serves a specific advantage of Bortlein, and its replacement would require a dramatic redesign of the scaffold.
The Examiner respectfully disagrees and points out this was described on pages 12-13 mailed 11/05/21. The surface of the bridging element of Bortlein includes a continuous extent along at least one diagonal strut, as is clearly shown. Additionally, reference is made to Bortlein [0036]) which describes how a liner 33b is attached to the inside or exterior side of tubular body 30 and fully covers the circumference thereof, which acts as an additional “continuous surface”, with no redesign required or suggested.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        
Conferees:
/YASHITA SHARMA/Primary Examiner, Art Unit 3774    

                                                                                                                                                                                                    /BRITTNEY N MILLER/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.